The second count of the indictment, under which this appellant was convicted, charged him with the offense of unlawfully possessing a still, etc., to be used for the purpose of manufacturing prohibited liquors or beverages.
The evidence for the state tended to make out a case against appellant under the second count of the indictment. That for the defendant tended otherwise; thus a jury question was presented. No good purpose can be subserved by a recitation or statement of the facts shown upon this trial. Nor does there appear any necessity in discussing specifically the several exceptions reserved to the court's rulings upon the admission of evidence, it *Page 213 
clearly appearing that no error appears in this connection.
The clear and explicit oral charge of the court fairly stated every phase of law bearing upon the issues involved upon the trial of this case. Several charges are copied in the transcript under a heading, "Refused Charges." These charges bear no indorsement by the trial judge as the law requires, and therefore cannot be considered. Richardson v. State, 22 Ala. App. 277,114 So. 789. Refused charge 7 was properly indorsed, but its refusal was not error as being argumentative, also elliptical and unintelligible. Moreover, the court properly instructed the jury as to their duty in weighing and considering the evidence.
There appears nothing in the motion for a new trial necessitating its being granted. It was properly overruled.
No error appearing, the judgment of conviction from which this appeal was taken will stand affirmed.
Affirmed.